Citation Nr: 0431550	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  He died in February 2003 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant contends that the cause of the veteran's death, 
cirrhosis, was the result of medication which he was 
prescribed for his service-connected anxiety reaction.  She 
contends that the veteran was warned that the medication 
could harm his liver, he began to turn yellow after taking 
this medication, and he did not drink alcohol or abuse drugs 
during his lifetime.  In this regard, it is noted that a 
March 1985 report of VA examination notes that the veteran 
did not smoke, drink, or use street drugs.  

The RO denied service connection for the cause of the 
veteran's death, noting that his service medical records are 
void of references to cirrhosis.  However, the RO failed to 
address the question of whether the veteran's service 
connected disorder was a cause of or a contributory factor 
resulting in the veteran's death.  Specifically, the question 
of whether the medication prescribed to the veteran for the 
treatment of his service connected anxiety reaction caused or 
contributed to the development of cirrhosis is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that a VA medical review of the veteran's claims file 
and an opinion addressing the nature and etiology of his 
cirrhosis is "necessary" under 38 U.S.C.A. § 5103A(d).

It is further noted that, during her Travel Board hearing, 
the appellant recalled that the veteran was in receipt of VA 
treatment for anxiety reaction prior to his death.  She also 
recalled that, shortly prior to his death, the veteran was 
treated in Mobile Infirmary.  However, these records have not 
been obtained and are not available for review.  

With respect to the VA treatment records, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA's General Counsel held that when a decision is 
entered, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  Therefore, while the Board 
regrets delay in appellate review, the case must be returned 
to the RO for appropriate action to ensure that all relevant 
VA medical records are obtained and considered.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all military, VA, and non-
VA health care providers, to include 
mental health care providers, who treated 
the veteran.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The attention of the RO is 
specifically directed to all VA clinical 
and hospitalization records as well as 
all clinical and hospitalization records 
from the Mobile Infirmary.  

3.  Thereafter, the claims folder should 
be referred to an appropriate VA 
specialist for review of the evidentiary 
record and a medical opinion as to the 
etiology of the cirrhosis which resulted 
in the veteran's death.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to preparation of any 
medical opinion.  The examiner should 
specify on the medical report that the 
claims folder has been reviewed.  The 
examiner is asked to provide an opinion 
as to the following questions:

(a)  Were symptoms of cirrhosis 
clinically documented in the veteran's 
medical records?

(b)  If the answer to question (a), 
above, is in the affirmative, the 
examiner should provide an opinion as to 
whether the cirrhosis was etiologically 
related to veteran's service connected 
anxiety reaction or to treatment 
therefor.  

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



